UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                             No. 98-6123



CLYDE RONALD LUMBARD, III,

                                                 Plaintiff - Appellant,

         versus


HARNETT COUNTY, NORTH       CAROLINA;   EFFIE    B.
WOODARD; CARON STEWART,

                                                Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-97-690-5-BO)


Submitted:   May 28, 1998                       Decided:   June 10, 1998


Before ERVIN, LUTTIG, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Clyde Ronald Lumbard, III, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Clyde Ronald Lumbard, III, filed an untimely notice of appeal.

We dismiss for lack of jurisdiction. The time periods for filing

notices of appeal are governed by Fed. R. App. P. 4. These periods

are "mandatory and jurisdictional." Browder v. Director, Dep't of
Corrections, 434 U.S. 257, 264 (1978) (quoting United States v.

Robinson, 361 U.S. 220, 229 (1960)). Parties to civil actions have

thirty days within which to file in the district court notices of

appeal from judgments or final orders. See Fed. R. App. P. 4(a)(1).

The only exceptions to the appeal period are when the district

court extends the time to appeal under Fed. R. App. P. 4(a)(5) or

reopens the appeal period under Fed. R. App. P. 4(a)(6).
     The district court entered its order on October 9, 1997;

Lumbard's notice of appeal was filed on January 12, 1998, which is

beyond the thirty-day appeal period. Lumbard's failure to note a
timely appeal or obtain an extension of the appeal period leaves

this court without jurisdiction to consider the merits of Lumbard's

appeal. We therefore dismiss the appeal. We deny Lumbard's motions

for a copy of the record on appeal, to appoint counsel, and to sub-

stitute a party. We also deny his motion for oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional
process.



                                                         DISMISSED



                                2